Title: To Alexander Hamilton from Philip Schuyler, 6 June 1799
From: Schuyler, Philip
To: Hamilton, Alexander


My Dear Sir
Albany Thursday June 6th 1799

We all arrived in good health at two O’Clock yesterday afternoon, the passage would have been perfectly agreable had It not been alloyed by the reflection that we had parted from friends so dear to us.
I hope My beloved Eliza is in better health than when we left her, perswaded that a change of air would benefit her we entreat her to come up as Speedily as possible, and to bring at least the two Youngest children with her, Johnny will be Attended to by his Aunt and myself, and from his own avidity to acquire information he will not suffer from his absence from School.
I shall transmit you the Cypher by Capt: Bogert.
Accept our Love and Let My Dear Eliza and the Children participate in. Adieu My Dear Sir
Yours ever most affectionately
Ph: Schuyler
Hon: In: G. Hamilton


My son Philip has procured a teacher for his children and they are now with him at Rhynbeck, so that the house will be perfectly quiet, and all our attention can be bestowed on my Eliza and the Children.
